DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “improved vacuum chucking.”  The claim is not definite as it does not define the term “improved”, and it is not clear with respect to what the vacuum chucking is improved.
Claim 6 recites “reduced RF obstruction.”  That recitation renders the claim indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renken et al. (US 2007/0046284 A1) (“Renken”), in view of Fisher et al. (US 2016/0082705 A1) (“Fisher”).
With respect to claim 1, Renken discloses a wafer-like semiconductor sensor (abstr., 0072, Figs. 10A-11B), comprising a wafer-like base formed from glass, the wafer-like base defining a recessed pocket therein and an electronics module coupled to the recessed pocket of the wafer-like base and containing a sensor (0058, 0072-0078, 0120, 0125, 0127, 0128, Figs. 10A-11B).  Renken is silent with respect to the wafer-like base being formed of a plurality of layers of chemically hardened glass.
Fisher discloses a glass laminate comprising a plurality of layers of chemically hardened glass (abstr., 0023) that can be used in electronic applications (0075).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wafer-like base of Renken of the plurality of layers of chemically hardened glass of Fisher, as the laminate of Fisher is suitable in electronic applications.
Regarding claim 2, Renken and Fisher teach the sensor of claim 1.  The references disclose the sensor comprises plurality of layers of chemically hardened glass, as discussed above, and as disclosed in the instant Specification, thus, it would be obvious to a person of ordinary skill in the art that the sensor according to Renken and Fisher satisfies claim 2.
As to claim 3, Renken and Fisher teach the sensor of claim 1.  Fisher discloses a layer of material disposed between the plurality of layers of chemically hardened glass (0022, Fig.1).
With respect to claim 6, Renken and Fisher teach the sensor of claim 1.  Regarding the recitation “the chemically-hardened glass provides reduced RF obstruction” since the references teach a sensor comprising a plurality of layers of chemically hardened glass, as disclosed in the instant Specification, the requirement of the claim is satisfied.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renken, in view of Fisher, and further in view of Henry (US 2013/0186141 A1).
With respect to claim 4, Renken and Fisher teach the sensor of claim 3, but are silent with respect to the layer of material including an opaque coating.  Henry discloses a chemically strengthened glass comprising an opaque coating for functional purposes (abstr., 0003-0007, Table, page 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a layer of the plurality of layers as disclosed in Fisher with an opaque coating for functional purposes, the coating contacting the layer of material disposed between the plurality of layers of chemically hardened glass, and thus, the layer of material between the plurality of layers of chemically hardened glass would include an opaque coating.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renken, in view of Fisher, and further in view of Schwartz et al. (US 2012/0229419 A1) (“Schwarz”).
With respect to claim 5, Renken and Fisher teach the sensor of claim 3, but are silent with respect to the layer of material including an anti-shatter film.  Schwarz discloses an electronic device comprising an anti-shatter film between two glass layers (0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the layer of material in the sensor of Renken and Fisher an anti-shatter film to prevent the glass layers from shattering.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783